Case 2:21-cv-00034-JRG Document 56-1 Filed 05/27/21 Page 1 of 6 PageID #: 428




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


    BARKAN WIRELESS IP HOLDINGS,
    L.P.,

          Plaintiff,
                                                             Civil Action No. 2:21-cv-00034-JRG
                         V.
                                                             JURY TRIAL DEMANDED
    T-MOBILE US, INC., T-MOBILE USA,
    INC., and NOKIA OF AMERICA
    CORPORATION,

          Defendant.


                                 DOCKET CONTROL ORDER

         In accordance with the scheduling conference held in this case, it is hereby ORDERED

that the following schedule of deadlines is in effect until further order of this Court:

      Proposed           Provided
                                                                 Description
      Deadline           Deadline

    January 3, 2022    January 3, 2022    *Jury Selection — 9:00 a.m. in Marshall, Texas

     December 6,        December 6,       * If a juror questionnaire is to be used, an editable (in
        2021               2021           Microsoft Word format) questionnaire shall be jointly
                                          submitted to the Deputy Clerk in Charge by this date. 1

     November 29,      November 29,       *Pretrial Conference — 9:00 a.m. in Marshall, Texas
        2021              2021            before Judge Rodney Gilstrap

     November 22,      November 22,       *Notify Court of Agreements Reached During Meet and
        2021              2021            Confer
                                          The parties are ordered to meet and confer on any
                                          outstanding objections or motions in limine. The parties
                                          shall advise the Court of any agreements reached no
                                          later than 1:00 p.m. three (3) business days before the
                                          pretrial conference.


1
 The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in
Advance of Voir Dire.

                                                 -1-
Case 2:21-cv-00034-JRG Document 56-1 Filed 05/27/21 Page 2 of 6 PageID #: 429




     November 22,     November 22,       *File Joint Pretrial Order, Joint Proposed Jury
        2021             2021            Instructions, Joint Proposed Verdict Form, Responses to
                                         Motions in Limine, Updated Exhibit Lists, Updated
                                         Witness Lists, and Updated Deposition Designations

     November 15,     November 15,       *File Notice of Request for Daily Transcript or Real
        2021             2021            Time Reporting
                                         If a daily transcript or real time reporting of court
                                         proceedings is requested for trial, the party or parties
                                         making said request shall file a notice with the Court.

     November 8,       November 8,       File Motions in Limine
        2021              2021           The parties shall limit their motions in limine to issues
                                         that if improperly introduced at trial would be so
                                         prejudicial that the Court could not alleviate the
                                         prejudice by giving appropriate instructions to the jury.

     November 8,       November 8,       Serve Objections to Rebuttal Pretrial Disclosures
        2021              2021

     November 1,       November 1,       Serve Objections to Pretrial Disclosures; and Serve
        2021              2021           Rebuttal Pretrial Disclosures

      October 18,    October 18, 2021 Serve Pretrial Disclosures (Witness List, Deposition
         2021                         Designations, and Exhibit List) by the Party with the
                                      Burden of Proof

      October 12,    October 12, 2021 *Response to Dispositive Motions (including Daubert
         2021                         Motions). Responses to dispositive motions that were
                                      filed prior to the dispositive motion deadline, including
                                      Daubert Motions, shall be due in accordance with Local
                                      Rule CV-7(e), not to exceed the deadline as set forth in
                                      this Docket Control Order. 2 Motions for Summary
                                      Judgment shall comply with Local Rule CV-56.




 2
   The parties are directed to Local Rule CV-7(d), which provides in part that "[a] party's failure
to oppose a motion in the manner prescribed herein creates a presumption that the party does not
controvert the facts set out by movant and has no evidence to offer in opposition to the motion." If
the deadline under Local Rule CV 7(e) exceeds the deadline for Response to Dispositive Motions,
the deadline for Response to Dispositive Motions controls.

                                                -2-
Case 2:21-cv-00034-JRG Document 56-1 Filed 05/27/21 Page 3 of 6 PageID #: 430




  September 27,    September 27,     *File Motions to Strike Expert Testimony (including
      2021             2021          Daubert Motions)
                                     No motion to strike expert testimony (including a
                                     Daubert motion) may be filed after this date without
                                     leave of the Court.

  September 27,    September 27,     *File Dispositive Motions
      2021             2021          No dispositive motion may be filed after this date
                                     without leave of the Court.
                                     Motions shall comply with Local Rule CV-56 and Local
                                     Rule CV-7. Motions to extend page limits will only be
                                     granted in exceptional circumstances. Exceptional
                                     circumstances require more than agreement among the
                                     parties.

  September 20,    September 20,     Deadline to Complete Expert Discovery
      2021             2021

  September 9,      September 7,     Serve Disclosures for Rebuttal Expert Witnesses
      2021             2021

  August 9, 2021   August 16, 2021   Deadline to Complete Fact Discovery and File Motions
                                     to Compel Discovery

 August 19, 2021   August 16, 2021   Serve Disclosures for Expert Witnesses by the Party
                                     with the Burden of Proof

 August 18, 2021    September 3,     Comply with P.R. 3-7 (Opinion of Counsel Defenses)
                       2021

 August 13, 2021   August 13, 2021   *Claim Construction Hearing — 9:00 a.m. in Marshall,
                                     Texas before Judge Rodney Gilstrap

  July 30, 2021     July 30, 2021    *Comply with P.R. 4-5(d) (Joint Claim Construction
                                     Chart)

  July 23, 2021     July 23, 2021    *Comply with P.R. 4-5(c) (Reply Claim Construction
                                     Brief)

  July 15, 2021     July 16, 2021    Comply with P.R.        4-5(b)   (Responsive      Claim
                                     Construction Brief)




                                           -3-
Case 2:21-cv-00034-JRG Document 56-1 Filed 05/27/21 Page 4 of 6 PageID #: 431




     July 1, 2021     July 2, 2021    Comply with P.R. 4-5(a) (Opening Claim Construction
                                      Brief) and Submit Technical Tutorials (if any)
                                      Good cause must be shown to submit technical tutorials
                                      after the deadline to comply with P.R. 4-5(a).

 August 4, 2021       July 2, 2021    Deadline to Exchange Privilege Logs

     July 28, 2021    July 2, 2021    Deadline to     Substantially   Complete    Document
                                      Production
                                      Counsel are expected to make good faith efforts to
                                      produce all required documents as soon as they are
                                      available and not wait until the substantial completion
                                      deadline.

     June 24, 2021   June 18, 2021    Comply with P.R. 4-4 (Deadline to Complete Claim
                                      Construction Discovery)

     June 11, 2021   June 11, 2021    File Response to Amended Pleadings

     May 28, 2021    May 28, 2021     *File Amended Pleadings
                                      It is not necessary to seek leave of Court to amend
                                      pleadings prior to this deadline unless the amendment
                                      seeks to assert additional patents.

     June 18, 2021   May 21, 2021     Comply with P.R. 4-3 (Joint Claim Construction
                                      Statement)

     June 14, 2021   April 30, 2021   Comply with P.R. 4-2 (Exchange Preliminary Claim
                                      Constructions)

     June 4, 2021    April 9, 2021    Comply with P.R. 4-1 (Exchange Proposed Claim
                                      Terms)

     June 23, 2021   June 23, 2021    Comply with Standing Order Regarding Subject-Matter
                                      Eligibility Contentions 3

     June 23, 2021   June 23, 2021    Comply with P.R. 3-3 & 3-4 (Invalidity Contentions)




 3
 http://www.ed.uscourts.govisitesidefault/files/judgeFiles/EDTX%20Standing%200rder%20Re
%20Subject%20Matter%20Eligibility%20Contentions%20.pdf          [https://perma.ce/RQN2-
YU5P]

                                            -4-
Case 2:21-cv-00034-JRG Document 56-1 Filed 05/27/21 Page 5 of 6 PageID #: 432




      June 2, 2021       June 2, 2021     *File Proposed Protective Order and Comply with
                                          Paragraphs 1 & 3 of the Discovery Order (Initial and
                                          Additional Disclosures)
                                          The Proposed Protective Order shall be filed as a
                                          separate motion with the caption indicating whether or
                                          not the proposed order is opposed in any part.

     May 26, 2021 4     May 26, 2021      *File Proposed Docket Control Order and Proposed
                                          Discovery Order
                                          The Proposed Docket Control Order and Proposed
                                          Discovery Order shall be filed as separate motions with
                                          the caption indicating whether or not the proposed order
                                          is opposed in any part.

     May 19, 2021       May 19, 2021      Join Additional Parties

     April 28, 2021     April 28, 2021    Comply with P.R. 3-1 & 3-2 (Infringement Contentions)

(*) indicates a deadline that cannot be changed without showing good cause. Good cause is
not shown merely by indicating that the parties agree that the deadline should be changed.
                               ADDITIONAL REQUIREMENTS

Mediation: While certain cases may benefit from mediation, such may not be appropriate for
every case. The Court finds that the Parties are best suited to evaluate whether mediation will
benefit the case after the issuance of the Court's claim construction order. Accordingly, the Court

ORDERS the Parties to file a Joint Notice indicating whether the case should be referred for
mediation within fourteen days of the issuance of the Court's claim construction order. As a
part of such Joint Notice, the Parties should indicate whether they have a mutually agreeable
mediator for the Court to consider. If the Parties disagree about whether mediation is appropriate,
the Parties should set forth a brief statement of their competing positions in the Joint Notice.
        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
business days after briefing has completed. For expert-related motions, complete digital copies of
the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash drive
to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no later
than the dispositive motion deadline.



 4
     A motion to extend the time to file the Discovery Order is pending.

                                                 -5-
Case 2:21-cv-00034-JRG Document 56-1 Filed 05/27/21 Page 6 of 6 PageID #: 433




        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
the local rules' normal page limits.

       Lead Counsel: The Parties are directed to Local Rule CV-11(a)(1), which provides that
"[o]n the first appearance through counsel, each party shall designate a lead attorney on the
pleadings or otherwise." Additionally, once designated, a party's lead attorney may only be
changed by the filing of a Motion to Change Lead Counsel and thereafter obtaining from the Court
an Order granting leave to designate different lead counsel.

        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

(a)    The fact that there are motions for summary judgment or motions to dismiss pending;

(b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
       unless the other setting was made prior to the date of this order or was made as a special
       provision for the parties in the other case;

(c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
       was impossible to complete discovery despite their good faith effort to do so.

       Amendments to the Docket Control Order ("DCO"): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
include a proposed order that lists all of the remaining dates in one column (as above) and the
proposed changes to each date in an additional adjacent column (if there is no change for a date
the proposed date column should remain blank or indicate that it is unchanged). In other words,
the DCO in the proposed order should be complete such that one can clearly see all the remaining
deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
version of the DCO.

       Proposed DCO: The Parties' Proposed DCO should also follow the format described
above under "Amendments to the Docket Control Order (`DCO')."

        Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial Order,
the Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The Plaintiff
shall also specify the nature of each theory of infringement, including under which subsections of
35 U.S.C. § 271 it alleges infringement, and whether the Plaintiff alleges divided infringement or
infringement under the doctrine of equivalents. Each Defendant shall indicate the nature of each
theory of invalidity, including invalidity for anticipation, obviousness, subject-matter eligibility,
written description, enablement, or any other basis for invalidity. The Defendant shall also specify
each prior art reference or combination of references upon which the Defendant shall rely at trial,
with respect to each theory of invalidity. The contentions of the Parties may not be amended,
supplemented, or dropped without leave of the Court based upon a showing of good cause.




                                                  -6-
